DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 4/1/21 has been entered in full. Claims 1-29 are canceled. New claims 30-60 are added, and are the pending claims.

Priority
The Application Data Sheet filed on 12/17/20 indicates, in the section titled "Domestic Benefit/National Stage Information", that the instant application is a division of parent application 15/995,286. However, the only restriction requirement set forth in the parent application was withdrawn at the time of allowance in view of rejoinder of the process claims. Specifically, the restriction requirement set forth in the parent application was mailed on 11/15/18, and restricted the claims to two inventions, Invention I (products) and Invention II (process of using the product of Invention I). Invention I was elected by Applicants and initially under consideration. The restriction requirement between Inventions I and II was subsequently withdrawn in the Notice of Allowance mailed on 10/7/20 in view of the rejoinder of the claims of Invention II. Furthermore, the pending claims of the instant application are directed to the same subject matter of Inventions I and II of the parent application. As such, the instant application is properly a continuation rather than a divisional, because it is not a "later application for an independent or distinct invention, carved out of a nonprovisional application" (MPEP 201.06). Accordingly, Applicants should correct the priority information found on the ADS to reflect this.

Claim Objections
Claims 30-60 are objected to because of the following informalities:
In claim 30, lines 3, 4, 5 and 6 (four instances), and in claim 31, lines 2 and 3 (three instances), the term "immunoglobulin like" should be hyphenated as "immunoglobulin-like", as in the specification; e.g., see ¶ 8 (published application)
In claim 30, lines 4 and 6 (two instances), the term "inter domain" should be hyphenated as "inter-domain" as in the specification; e.g., see ¶ 10.
In claim 35, line 2, the term "pre immunoglobulin like" should be hyphenated as "pre-immunoglobulin-like", as in the specification; e.g., see ¶ 20.
In claim 43, line 1, the name of the protein should also include "Fc" because each of the amino acid sequences SEQ ID NO: 1, 2 and 7 includes both a portion of ROBO2 portion and an Fc domain.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 44 and 45 each recite the limitation “said recombinant ROBO2-Fc protein” in lines 1-2. There is insufficient antecedent basis for this limitation in each claim. Specifically, each claim depends from claim 43, but said parent claim lacks a reference to a ROBO2-Fc protein to provide antecedent basis for the recitation in the dependent claim.
Claims 48 and 50-52 each recite the limitation “said recombinant ROBO2-Fc protein” in lines 1-2. There is insufficient antecedent basis for this limitation in each claim. Specifically, claims 48 and 50-52 each depend from claim 30, and while parent claim 30 is directed to a recombinant ROBO2 protein comprising a portion of a ROBO2 domain and an immunoglobulin domain, the parent claim does not contain a recitation of an Fc domain, which is a narrower embodiment of an immunoglobulin domain. As such, said parent claim lacks a reference to a ROBO2-Fc protein to provide antecedent basis for the recitation in each dependent claim.
Claim 48 is also indefinite with regard to the protein "SLIT2" in the recitation "said protein binds SLIT2". The specification uses SLIT2 to refer to several different protein structures, including the whole protein as well as fragments such as SLIT2-D2 and SLIT2-N (¶ 247). It is unclear which structure is being referred to by "binds SLIT2". 
Claim 49 contains the trademark names "Biacore" (line 2) and "ForteBio" (line 3). Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademarks "Biacore" is used to identify/describe the "T200" and "Octet" instruments, accordingly, the identification/description is indefinite.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 30, 31, 35, 37-43 and 48-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first para., because the specification, while being enabling for 
(1) a recombinant Roundabout Receptor 2 (ROBO2) protein comprising (i) a portion of ROBO2 extracellular domain (ECD), and (ii) an immunoglobulin domain, wherein said portion of ROBO2 ECD comprising Ig1 of SEQ ID NO: 9, Ig1-Ig2 domain linker of SEQ ID NO: 10, Ig2 of SEQ ID NO: 11 and an Ig2-Ig3 linker of SEQ ID NO: 12, and is devoid of the three fibronectin type III (FNIII) repeats of the ROBO2 ECD, and
(2) A recombinant ROBO2-Fc protein comprising an amino acid sequence at least 95% identical to SEQ ID NO: 1, 2 or 7;
does not reasonably provide enablement for 
(3) a recombinant Roundabout Receptor 2 (ROBO2) protein comprising (i) a portion of ROBO2 extracellular domain (ECD), and (ii) an immunoglobulin domain, wherein said portion of ROBO2 ECD comprising Ig1, Ig1-Ig2 domain linker, Ig2, and Ig2-Ig3 linker, and is devoid of the three fibronectin type III (FNIII) repeats of the ROBO2 ECD, or
 (4) a recombinant ROBO2-Fc protein comprising an amino acid sequence at least 90% identical to the sequence of SEQ ID NO: 1, 2 or 7.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The invention to which the claims are directed is a product, which is in independent claim 30 a recombinant ROBO2 protein comprising a portion of ROBO2 extracellular domain (ECD) and an immunoglobulin (Ig) domain, wherein said ROBO2 ECD portion comprises pre-Ig-like 1 (Ig1) sequence; Ig1; Ig1-Ig2 inter-domain linker; Ig2; and Ig2-Ig3 inter-domain linker, and is devoid of the fibronectin type III (FNIII) repeats of said ECD. 
	As an example of such a sequence, the instant specification teaches residues 1-203 of SEQ ID NO: 1, residues 31-224 of SEQ ID NO: 24, and residues 31-409 of SEQ ID NO: 24, each of which comprises the amino acid sequences of SEQ ID NO: 9-12, corresponding to Ig1 (SEQ ID NO: 9); Ig1-Ig2 inter-domain linker (SEQ ID NO: 10); Ig2 (SEQ ID NO: 11); and Ig2-Ig3 inter-domain linker (SEQ ID NO: 12). These sequences are recited or included in the sequences recited in dependent claims 32-34 and 36, which are not included in this rejection as they require these sequences to be present, and the specification demonstrates that a protein comprising SEQ ID NO: 1 is biologically active.
Independent claim 43 is directed to an embodiment also encompassed by claim 1 wherein the fusion protein comprises a sequence at least 90% identical to SEQ ID NO: 1, 2 or 7, which are related sequences each comprising at least residues 10-203 of SEQ ID NO: 1. As SEQ ID NO: 1 has 440 amino acids, this encompasses variants with up to 44 amino acid changes, including those with 44 amino acid changes in the ROBO2 portion, which is residues 1-203, or over 20% of the protein. SEQ ID NO: 2 and 7 are 432 and 617 amino acids in length, respectively, and thus claim 43 encompasses variants of SEQ ID NO: 2 with up to 43 amino acid changes, and variants of SEQ ID NO: 7 with up to 61 amino acid changes. However, the specification does not provide guidance regarding specific mutations (or combination of such up to 44) that can be made in the ROBO2 protein that will retain functional activity such that the ROBO2 can be used by the skilled artisan for the intended purpose. Claim 30 encompasses this entire scope as well as vastly more, as it allows for any number of mutations in the sequence of SEQ ID NO: 1, without limit. Claims 31, 35, 37-42 and 48-60 depending from claim 30 also encompass such variants of unlimited scope.
Claims 48-52 depend from claim 1 and further recite a variety of functional limitations. Claim 48 limits the protein to one that binds to SLIT2 with a dissociation constant (KD), in the alternative, between about 10 nM and about 1 pM. However, the examples in the specification that use SEQ ID NO: 1, are limited to a KD of .293 nM (293 pM) for binding to SLIT2-D2 (ROBO2 binding domain), .279 nM (279 pM) for binding to SLIT2-N (N terminal fragment) and .543 nM (543 pM) for binding to rat SLIT2-N (¶ 247, Example 2). The specification does not provide guidance on what mutations to make in ROBO2 corresponding in scope to the range of KD values recited in the claims. Claim 48, in the alternative, also recites KD values that are in comparison to those of binding of ROBO1 or ROBO1-Fc to SLIT2, yet the specification does not appear to provide guidance what sequence(s) achieve which of these values. Claim 50 limits the protein to one having the functional limitations of inhibiting binding SLIT and ROBO2 and/or inhibiting ROBO2-dependent SLIT-N activity, but no guidance is provided as to which mutations can be made and retain such activity. Claims 51 and 52 limit the protein to one having half maximal inhibitory concentration (IC50) that is selected from a wide range of values for inhibiting binding of ROBO2 to Slit (claim 51) or for SLIT2-N mediated inhibition of neuronal cell migration (claim 52). Again, no guidance is provided as to which mutations can be made and retain such activity.
Applicants have not given any guidance as to which amino acid substitutions, deletions or insertions to make to achieve any desired property, or defined a difference in structure, or difference in function, between the ROBO2 protein sequences found in SEQ ID NO: 1 (residues 1-203) and variants of said protein. If a variant of the ROBO2 protein of  SEQ ID NO: 1 is to have a structure and function similar to the protein corresponding to SEQ ID NO: 1, then the specification has failed to teach one of skill in the art which amino acid substitutions, deletions or insertions to make that will preserve the structure and function of the protein corresponding to SEQ ID NO: 1. Conversely, if a protein variant of SEQ ID NO: 1 need not have a disclosed property; the specification has failed to teach how to use such a variant.
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein, the positions within the protein’s sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These regions can tolerate only relatively conservative substitutions or no substitutions [see Wells (18 September 1990) “Additivity of Mutational Effects in Proteins.” Biochemistry 29(37): 8509-8517; Ngo et al. (2 March 1995) “The Protein Folding Problem and Tertiary Structure Prediction, Chapter 14: Computational Complexity Protein Structure Prediction, and the Levinthal Paradox” pp. 492-495; each reference cited on the IDS filed on 12/17/20]. However, Applicants have provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. 
Due to the large quantity of experimentation necessary to generate the large number of ROBO2 protein variants recited in the claims and screen the same for activity, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-32, 35-44 and 48-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,906,955, issued 2/2/21, and which shares the same inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The instant application claims priority as a divisional from application 15/995,286, from which the '955 patent issued. However, as set forth above in the section titled "Priority", the instant application is properly a continuation, as the restriction requirement in the parent application was withdrawn in view of rejoinder, and the instant claims are directed to the same subject matter as the claims that were examined in the parent application. Finally, a double patenting rejection is only prohibited under 35 U.S.C. 121 "where the claimed subject matter is presented in a divisional application as a result of a restriction requirement made in a parent application under 35 U.S.C 121" (MPEP 804.II). In the instant case, while Applicants have filed the application as a divisional, this was not the result of restriction requirement because said requirement was withdrawn in the parent application.
Instant claim 1 is directed to a ROBO2 protein comprising two parts, (i) a portion  of the ROBO2 extracellular domain (ECD), and (ii) an immunoglobulin domain, wherein (i) comprises ROBO2 Ig1, Ig1-Ig2 interdomain linker, Ig2 and Ig2-Ig3 interdomain linker, and devoid of the three FNIII repeats of the ROBO2 ECD. Claim 1 of '955 is also directed to ROBO2 protein comprising the same two parts, but where part (i) is directed to a narrower embodiment limited to consisting of residues 1-203 of SEQ ID NO: 1. As such, claim 1 of '955 anticipates instant claim 1.
Instant claim 31 limits the ROBO2 protein of claim 30 to one further devoid of Ig3, Ig4 and/or Ig5 of the ROBO2 ECD. The portion of the ROBO2 ECD in claim 1 of '955, which is amino acids 1-203 of SEQ ID NO: 1, is missing each of these three domains. As such, claim 1 of '955 also anticipates instant claim 32.
Instant claims 32 and 35 limit the ROBO2 protein of claim 30 to one comprising SEQ ID NO: 9-12 (claim 32) or SEQ ID NO: 8 (claim 35). Each of these sequences is found within residues 1-203 of SEQ ID NO: 1. As such, claim 1 of '955 also anticipates instant claims 32 and 35.
Instant claim 36 limits the ROBO2 protein of claim 30 to one comprising residues 1-203 of SEQ ID NO: 1, which is also anticipated by the protein of claim 1 of '955, which has residues 1-203 of SEQ ID NO: 1.
Dependent claims 37-42 and 48-52 depend from claim 30 and present further limitations on the ROBO2-Fc protein that correspond to the same limitations found in claims 2-9 and 11-16 of '955, which depend from claim 1 of '955. As such claims 2-9 and 11-16 of '955 anticipate instant claims 37-42 and 48-52.
Instant claim 43 is an independent claim encompassing a ROBO2 protein comprising an amino acid sequence at least 90% identical to SEQ ID NO: 1. Claim 44 depends from claim 43 and limits the identity to 95%. These claims are each anticipated by independent claim 38 of '955, which is directed to a ROBO2 protein comprising an amino acid sequence at least 95% identical to SEQ ID NO: 1.
Instant claims 53-60 are directed to an isolated nucleic acid molecule encoding the ROBO2 protein of claim 30 (claim 53), a vector or host cell comprising said nucleic acid (claims 54 and 55), a pharmaceutical composition comprising the ROBO2 protein of claim 30 and a pharmaceutically acceptable carrier or excipient (claim 56), a method for treating renal disease using the ROBO2 protein of claim 30 (claims 57 and 58) or a method for making a recombinant ROBO2 protein using the host cell of claim 55 (claims 59 and 60). These claims respectively correspond to claims 24, 26, 27, 30, 31, 32, 28 and 29 of '955, which depend from claim 1 and present the same limitations as instant claims 53-60, and as such anticipate these instant claims.



Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646